Defendant was tried, convicted, and, on May 17, 1947, sentenced to thirty days in the county jail for driving a motor vehicle upon the highways of this state while his operator's license was suspended, in violation of section 321.218, Code, 1946. On June 13th, defendant undertook to appeal to this court by filing notice of appeal with the clerk of the court where the judgment was entered, in the manner provided by Rule 336, Rules of Civil Procedure.
On September 30, 1947, the State filed its motion to dismiss the appeal because notice of appeal was not served in the manner provided by section 793.4, Code, 1946, which reads: *Page 999 
"An appeal is taken and perfected by the party or his attorney serving on the adverse party or his attorney of record in the district court at the time of the rendition of the judgment, a notice in writing of the taking of the appeal, and filing the same with such clerk, with evidence of service thereof indorsed thereon or annexed thereto."
The motion to dismiss the appeal must be sustained. Defendant should have taken and perfected his appeal in the manner provided by section 793.4. An appeal in a criminal case cannot be taken and perfected by filing notice of appeal with the clerk of the court where the judgment was entered, in the manner provided by Rule 336. The Rule has no application to appeals in criminal cases, which are still governed by the statute, section 793.4.
We have been compelled to dismiss attempts to appeal in several criminal cases because no notice was served as required by section 793.4, even though notice of appeal was filed in accordance with Rule 336. It is regrettable that attorneys in criminal cases persist in attempting to appeal by proceeding under Rule 336 rather than under the applicable statute, section 793.4. — Appeal dismissed.
OLIVER, C.J., and BLISS, HALE, SMITH, MANTZ, MULRONEY, and HAYS, JJ., concur.